Citation Nr: 1232144	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for service-connected status post dislocation of the left hip (hereinafter "left hip disability").  

2.  Entitlement to an initial disability rating higher than 30 percent for service-connected status post open reduction and internal fixation, right acetabulum (hereinafter "right hip disability").  

3.  Entitlement to an initial disability rating higher than 20 percent for service-connected traumatic arthritis with lumbar instability and sacroiliac joint widening (hereinafter "lumbar spine disability").  

4.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to December 7, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in April 2004 and September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The April 2004 rating decision granted service connection for a right hip disability, rated 20 percent disabling; a left hip disability, rated 10 percent disabling; a lumbar spine disability, rated 10 percent disabling; scars of the right hip, rated noncompensable (zero percent disabling); and a right leg discrepancy, rated noncompensable.  The award of service connection for each disability was made effective October 15, 2003.  The April 2004 rating decision also denied service connection for bilateral hearing loss, a left wrist disability, and rhabdomyolysis.  Later in April 2004, the Veteran submitted a notice of disagreement as to the initial disability ratings assigned to his service-connected disabilities and the denial of service connection for bilateral hearing loss, a left wrist disability, and rhabdomyolysis.  As a result, the RO issued a statement of the case in September 2004 that addressed each of the foregoing disabilities.  

In September 2004, the RO also issued a rating decision wherein a higher disability rating was granted for the Veteran's service-connected bilateral hip disabilities and his lumbar spine disability, effective October 15, 2003.  The September 2004 rating decision also granted service connection for bilateral hearing loss, rated noncompensable, and tinnitus, rated 10 percent disabling, effective October 15, 2003.  

The Veteran submitted a notice of disagreement as to the initial disability ratings assigned to his service-connected bilateral hip, lumbar spine, bilateral hearing loss, and tinnitus disabilities, and he subsequently perfected an appeal as to each issue in July 2006.  

In May 2006, the Veteran testified before a Decision Review Officer (DRO) at his local RO.  A transcript of the hearing is associated with the claims file.  

In July 2010, the Board denied entitlement to an increased rating for service-connected tinnitus.  However, the Board remanded the other increased rating claims on appeal for additional evidentiary development, including scheduling the Veteran for VA examinations in conjunction with the claims on appeal.  In that decision, the Board determined that the issue of entitlement to TDIU was also on appeal, as part and parcel of the increased rating claims on appeal; however, the Board remanded the TDIU issue as well.  All requested development has been conducted with respect to the claims on appeal and the appeal has been returned to the Board for adjudication.  

In its July 2010 decision, the Board referred several service connection and increased rating claims to the RO for appropriate action.  However, it does not appear that the RO has taken any action to develop or adjudicate those claims and, thus, the Board does not have jurisdiction over those issues.  Accordingly, the issues of entitlement to compensable ratings for service-connected scars of the right hip and right leg length discrepancy, as well as entitlement to service connection for a femur disorder, an acquired psychiatric disorder, a bilateral foot disorder, and a bilateral ankle disorder are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to TDIU prior to December 7, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's service-connected status post dislocation of the left hip is manifested by a marked disability characterized by subjective complaints of occasional hip pain.  The Veteran has consistently demonstrated normal range of motion in flexion and abduction in his left hip but, in December 2010, his range of motion was significant decreased.  Nevertheless, the preponderance of the evidence does not show that the Veteran's left hip has been limited in extension to five degrees or flexion to 10 degrees at any point during the appeal period; nor does the evidence show that his left hip disability results in an impairment of the thigh manifested by limitation of rotation with an inability to toe-out more than 15 degrees, limitation of adduction with an inability to cross his legs, or limitation of abduction, with motion lost beyond 15 degrees.  The evidence shows that the Veteran experiences slightly decreased muscle strength in his left lower extremity, but additional functional limitation due to pain is not shown to any significant degree.  

2.  The preponderance of the evidence reflects that the Veteran's service-connected status post open reduction and internal fixation, right acetabulum, is manifested by a marked disability characterized by subjective complaints of constant right hip pain, which flares up every two to three weeks.  The Veteran has consistently demonstrated limited range of motion in flexion and abduction in his right hip but the evidence does not show that his right hip has been limited in extension to five degrees or flexion to 10 degrees at any point during the appeal period.  Nor does the evidence show that his right hip disability results in an impairment of the thigh manifested by limitation of rotation with an inability to toe-out more than 15 degrees, limitation of adduction with an inability to cross his legs, or limitation of abduction, with motion lost beyond 15 degrees.  The evidence also shows that the Veteran experiences decreased muscle strength in his right hamstring and quadriceps.  Additional functional limitation due to pain is not shown to any significant degree.  

3.  The preponderance of the evidence reflects that the Veteran's service-connected traumatic arthritis with lumbar instability and sacroiliac joint widening is manifested by subjective complaints of low back pain which increases with cool or damp weather or with standing, sitting, laying down, or repetitive motion.  Objective examination has consistently revealed limited range of motion in the lumbar spine; however, the Veteran has demonstrated forward flexion limited to no less than 50 degrees, including with pain and after repetitive motion.  The preponderance of the evidence does not reflect that the Veteran's lumbar spine is manifested by forward flexion limited to less than 30 degrees, is fixed in a neutral position, or is manifested by any of the symptoms consistent with a finding of unfavorable ankylosis.  There is no lay or medical evidence that shows the Veteran's service-connected lumbar spine disability is or has been characterized by intervertebral disc syndrome or incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician at any point during the pendency of this claim.  

4.  The preponderance of the evidence reflects that the Veteran's service-connected bilateral hearing loss is manifested by pure tone thresholds in four frequencies from 1000 to 4000 Hertz that average no more than 23 decibels in the left ear and no more than 20 decibels in the right ear, with speech recognition of no less than 96 percent in both ears, which corresponds to Level I hearing in both ears.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating higher than 30 percent for service-connected status post dislocation of the left hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).

2.  The schedular criteria for an initial disability rating higher than 30 percent for service-connected status post open reduction and internal fixation, right acetabulum, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).

3.  The schedular criteria for an initial disability rating higher than 20 percent for service-connected degenerative disc disease with lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

4.  The schedular criteria for an initial compensable disability rating for service-connected bilateral hearing loss are not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that, in December 2003, prior to the initial unfavorable rating decisions in April and September 2004, the RO sent the Veteran a letter advising him of the evidence and information necessary to substantiate a service connection claim and the responsibilities of the Veteran and VA in obtaining such evidence.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA outpatient treatment records dated from 2004 to 2011.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence.  

Additionally, the Veteran was afforded several VA examinations in connection with the claims on appeal, including in February 2004, December 2004, and December 2010.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Left and Right Hip Disabilities

As noted in the Introduction, the Veteran's service-connected left and right hip disabilities have been assigned initial 30 percent disability ratings, effective October 15, 2003.  The initial 30 percent disability ratings are assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255, which provides the criteria for impairment of the femur.  

Under DC 5255, malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and a 30 percent rating with marked knee or hip disability.  A 60 percent rating is warranted for fracture of the surgical neck with a false joint or fracture of the shaft or anatomical neck with nonunion but without loose motion and where weight bearing is preserved with aid of a brace.  An 80 percent rating is warranted for fracture of the shaft or anatomical neck with nonunion and loose motion (spiral or oblique fracture).  

The pertinent evidence of record includes VA examination reports dated February 2004, December 2004, and December 2010, as well as VA treatment records dated from 2004 to 2011.  

At the February 2004 VA examination, the Veteran reported that he experiences pain in his hips, including if he lays down or stands for long periods of time or if there is bad weather.  The Veteran denied using any orthotics, inserts, or lifts as a result of his bilateral hip disabilities, and he reported that he has not worked since he was discharged from service in June 2002.  Objective examination revealed that the Veteran was able to demonstrate flexion to 125 degrees in the left hip and 75 degrees in the right hip, while he was able to demonstrate abduction to 45 degrees in the left hip and 30 degrees in the right hip.  Extension was limited to 20 degrees bilaterally, while adduction was limited to 25 degrees on the left and 15 degrees on the right.  Likewise, the Veteran was able to demonstrate external rotation to 60 degrees on the left and 30 degrees on the right with pain, while internal rotation was limited to 40 degrees on the left and 20 degrees on the right with pain.  X-rays of the Veteran's hip revealed myositis ossificans in both hips.  The February 2004 VA examiner noted that the residuals of the Veteran's bilateral hip disabilities included chronic, severe pain that limits his normal activities and results in a severe functional impairment, including an inability to obtain a job with any degree of physical activity.  The examiner also noted that the Veteran's bilateral hip myositis ossificans results in a severe functional impairment.  

At the December 2004 VA examination, the Veteran reported having constant, throbbing pain in his right hip, with occasional left hip pain that only occurs when he shifts the weight off of his right hip.  He reported that he experiences increased pain and weakness with cool or damp weather and with prolonged standing, walking, or sitting.  He also reported experiencing flare-ups of right hip pain that occur at least twice a week and result in him having to stay off of his feet.  The Veteran denied having any severe flare-ups of pain in his left hip.  Objective examination revealed the Veteran had good posture and a steady gait, albeit with a significant limp to the right.  The Veteran was able to demonstrate flexion to 115 degrees on the right and 125 degrees on the left, while he was able to demonstrate normal abduction to 45 degrees.  Extension was limited to 25 degrees on the right and 30 degrees on the left, while adduction was limited to 20 degrees on the right and 25 degrees on the left.  External rotation was limited to 50 degrees on the right and 60 degrees on the left, with internal rotation limited to 30 degrees on the right and 40 degrees on the left.  There was objective evidence of painful motion with all movement, and the examiner noted that repetitive motion resulted in facial grimacing and groaning, particularly while moving the right hip.  Repetitive motion also resulted in increased muscle fatigability and weakness.  

At the December 2010 VA examination, the Veteran reported having more pain in his right hip over the past three years, which radiated into his right lower extremity and ankle.  He stated that he experiences weakness and unsteadiness in his right lower extremity sometimes and that he tends to fall and experience paresthesias after prolonged sitting and standing.  The VA examiner noted that the Veteran's right hip disability is manifested by giving way, instability, pain, stiffness, weakness, and incoordination, although there is no evidence of deformity, episodic dislocation, subluxation, locking, or effusion into the joint.  Nevertheless, the Veteran also reported experiencing tenderness, pain at rest, instability, weakness, and guarding of movement in his right hip.  He also reported having flare-ups every two to three weeks that are precipitated by cold, rain, and prolonged sitting, walking, and standing.  

Objective examination revealed the Veteran had an antalgic gait with poor propulsion.  However, there was no evidence of ankylosis in the left or right hip, as the Veteran was able to demonstrate movement in all planes of excursion tested.  Specifically, the Veteran was able to demonstrate flexion to 94 degrees in the left hip and 85 degrees in the right hip, while his abduction was limited to 17 degrees in the left hip and 14 degrees in the right hip.  Extension was limited to 10 degrees in both hips, while the Veteran was able to demonstrate adduction to 16 degrees on the left and six degrees on the right.  Internal rotation was limited to 25 degrees bilaterally; however, the Veteran was able to demonstrate external rotation to 20 degrees on the left, while he lacked five degrees from the neutral position on the right.  The examiner noted that the Veteran complained of pain while demonstrating range of motion but that repetitive motion did not result in additional limitation of motion.  

VA treatment records show that the Veteran has continuously complained of bilateral hip pain.  In December 2005, the Veteran was able to demonstrate flexion to 100 degrees in the left hip and 82 degrees in the right hip, with abduction limited to 22 degrees on the left and 15 degrees on the right.  Strength testing revealed normal (5/5) strength in the left lower extremity, except for hip flexion, which was normal but slightly limited (5-/5).  In the right lower extremity, there was normal but slightly limited (5-/5) strength in hip flexion, with impaired strength in the hamstrings and quadriceps (4/5).  

Based on the foregoing, the Board finds that the Veteran's service-connected left and right hip disabilities more nearly approximate a marked disability, as contemplated by the 30 percent rating under DC 5255.  Indeed, the preponderance of the evidence shows that the Veteran's disabilities are manifested by subjective complaints of constant pain in the right hip, which flares up every two to three weeks, with occasional pain in the left hip.  The Veteran has consistently demonstrated normal range of motion in flexion and abduction in the left hip, with limited range of motion in the right hip.  See VA examination reports dated February and December 2004.  However, in December 2010, the Veteran's range of motion decreased in flexion and abduction in both hips.  The evidence also shows that the Veteran experiences decreased muscle strength in both lower extremities, with a more severe impairment in the hamstrings and quadriceps in the right lower extremity.  

While the foregoing evidence supports a finding of a marked left and right hip disability, the Board finds that the preponderance of the evidence does not reflect that the Veteran's service-connected left and right hip disabilities are manifested by fracture of the surgical neck with a false joint or fracture of the shaft or anatomical neck with nonunion and any movement in the hip joints.  Indeed, x-rays of the Veteran's hips have not revealed any such findings and objective examination of the Veteran's hips throughout the appeal have not revealed any symptoms consistent with any such findings.  Therefore, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 30 percent under DC 5255 for the Veteran's service-connected left and right hip disabilities at any time during the appeal period.  

The Board has considered the Veteran's service-connected left and right hip disabilities under all other potentially applicable diagnostic codes.  However, the preponderance of the evidence does not show that the Veteran's bilateral hip disabilities are manifested by favorable or unfavorable ankylosis as contemplated by DC 5250.  Indeed, the evidence does not show that the Veteran's hips are fixed in flexion between 20 and 40 degrees with slight adduction or abduction or that the Veteran's left and right feet are unable to reach the ground and requires the use of crutches.  Therefore, DC 5250 does not assist the Veteran in obtaining a disability rating higher than 30 percent.  

Likewise, the preponderance of the evidence does not show that the Veteran's left or right hip has been limited in extension to five degrees or flexion to 10 degrees at any point during the appeal period.  Therefore, DCs 5251 and 5252 do not assist him in obtaining a higher disability rating.  In addition, the Board notes that the preponderance of the evidence does not show that the Veteran's bilateral hip disabilities result in an impairment of the thigh manifested by limitation of rotation with an inability to toe-out more than 15 degrees, limitation of adduction with an inability to cross his legs, or limitation of abduction, with motion lost beyond 15 degrees.  Nor does the evidence reflect that the Veteran's service-connected bilateral hip disabilities are manifested by flail hip joint.  Therefore, DCs 5253 and 5254 are not for application in this case.  

In evaluating this claim, the Board finds that the functional impairment experienced by the Veteran with respect to his left and right hip disabilities are contemplated by the 20 percent disability ratings currently assigned.  Indeed, the Board notes that the lay and medical evidence regarding the Veteran's service-connected bilateral hip disabilities have been relatively consistently throughout the pendency of the claim and appeal.  Therefore, a staged rating is not warranted in this case.  See Fenderson, supra.  

Based on the foregoing, the Board finds the preponderance of the evidence does not support the grant of an initial or increased disability rating higher than 30 percent for the Veteran's service-connected left and right hip disabilities at any point during the pendency of this appeal.  Because the evidence preponderates against the Veteran's increased rating claims, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lumbar Spine

As noted, the Veteran's lumbar spine disability is assigned an initial 20 percent disabling rating, effective October 15, 2003, under 38 C.F.R. § 4.71a, DC 5010-5242.  

Under DC 5010, traumatic arthritis is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Degenerative arthritis of the spine is rated under DC 5242.  In this regard, spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a low back disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The pertinent evidence of record includes VA examination reports dated February 2004, December 2004, and December 2010.  The evidentiary record also contains VA treatment records dated from 2004 to 2011 which show complaints of low back pain; however, there is no pertinent evidence regarding the Veteran's limitation of motion or any other functional impairment experienced by the Veteran as a result of his lumbar spine disability.  Therefore, the VA examination reports are considered the most competent, credible, and probative evidence of record with regard to the severity of the Veteran's service-connected lumbar spine disability.  

At the February 2004 VA examination, the Veteran denied having any bowel or bladder impairment as a result of his lumbar spine disability.  On objective examination, the Veteran was able to demonstrate forward flexion to 75 degrees, extension to 20 degrees, lateral flexion to 28 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  X-rays revealed lumbar instability and degenerative facet joints at L5.  The final assessment was lumbar instability and sacroiliac joint widening with degenerative facet joints at L5, with a moderate functional impairment.  

At the December 2004 VA examination, the Veteran reported having aching pain in his low back, which increased with cool or damp weather or with standing, sitting, laying down, or repetitive motion.  Objective examination revealed that the Veteran has good posture and steady gait, although he had a significant limp to the right.  The VA examiner noted that there were no postural or fixed abnormalities.  The Veteran was able to demonstrate forward flexion to 50 degrees with pain, extension to 20 degrees with pain, lateral flexion to 20 degrees bilaterally with pain, and lateral rotation to 20 degrees bilateral with pain.  Repetitive motion revealed increased muscle fatigability and weakness, especially with forward flexion, but there was no additional limitation of motion with repetition.  X-rays of the lumbar spine were negative.  The December 2004 VA examiner noted that the Veteran's low back disability results in pain which would limit his ability to obtain employment requiring a lot of lifting and bending and that the Veteran would benefit from retraining that would allow him to do sedentary work.  

At the December 2010 VA examination, the Veteran reported experiencing fatigability, decreased motion, stiffness, weakness, and spasms in his low back.  However, he denied having incapacitating episodes.  Objective examination revealed the Veteran had normal posture and gait, with no abnormal spinal curvatures, including kyphosis, lumbar lordosis or flattening, reverse lordosis, or scoliosis.  Nevertheless, the examiner noted that the objective abnormalities of the thoracolumbar sacrospinals included spasms to the right, guarding bilaterally, painful motion to the left, and tenderness bilaterally.  The Veteran was able to demonstrate flexion to 56 degrees with complaints of tingling, extension to 10 degrees with pain, left lateral flexion to 23 degrees, right lateral flexion to 24 degrees, left lateral rotation to 26 degrees, and right lateral rotation to 29 degrees.  The examiner noted that repetitive motion resulted in pain but not any additional limitation of motion.  

Based on the foregoing, the Board finds the preponderance of the evidence does not support the grant of a disability rating higher than 30 percent for the Veteran's lumbar spine disability at any point during the pendency of this appeal.  Indeed, while the evidence shows that the Veteran's lumbar spine disability has been manifested by limited range of motion throughout this appeal, he has demonstrated forward flexion limited to no less than 50 degrees, including with pain and after repetitive motion, which is consistent with a 20 percent rating under the General Rating Formula, but no higher.  

The preponderance of the evidence does not reflect that the Veteran's lumbar spine is manifested by forward flexion limited to less than 30 degrees, is fixed in a neutral position, or is manifested by any of the symptoms consistent with a finding of unfavorable ankylosis.  Therefore, a rating higher than 20 percent is not warranted for the Veteran's service-connected lumbar spine disability under the General Rating Formula.

The Board has considered whether a rating higher than 20 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, there is no lay or medical evidence that shows the Veteran's service-connected lumbar spine disability is or has been characterized by intervertebral disc syndrome or incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician at any point during the pendency of this claim.  Therefore, a disability rating higher than 20 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the Veteran has reported having flare-ups of pain and that there is objective evidence of painful motion.  The physicians who conducted the various VA examinations in conjunction with this appeal did not estimate the Veteran's additional functional limitation during his reported flare-ups; however, the Board finds no prejudice to the Veteran in this regard because the physicians who conducted the December 2004 and December 2010 VA examination noted the degree at which the Veteran experienced pain while demonstrating range of motion and each examiner also noted that repetitive motion did not result in any additional limitation of motion due to pain or other symptoms.  Therefore, the Board finds that any additional functional impairment experienced by the Veteran is contemplated by the 20 percent rating currently assigned, as there is no lay or medical evidence that shows the Veteran's flare-ups resulted in any additional impairment beyond what is contemplated by the disability rating that is currently assigned.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether a separate disability rating is warranted based upon neurological abnormalities associated with the Veteran's lumbar spine disability.  However, the Veteran has denied experiencing bladder or bowel problems in conjunction with his lumbar spine disability and there is no other lay or medical evidence showing that he experiences urinary incontinence, urgency, frequency, or retention, and he also denied having nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, or unsteadiness.  Therefore, a separate rating based upon neurological abnormalities associated with the lumbar spine disability is not warranted.  

In evaluating this claim, the Board notes that the lay and medical evidence regarding the Veteran's service-connected lumbar spine disability has been relatively consistently throughout the pendency of the claim and appeal and, thus, a staged rating is not warranted in this case.  See Fenderson, supra.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial or increased disability rating higher than 20 percent for service-connected lumbar spine disability at any point during this.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Hearing Loss

As noted, service connection has been established for bilateral hearing loss, which is rated noncompensable (zero percent disabling) under 38 C.F.R. § 4.85, DC 6100.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2011).  

Summary information accompanying the rating criteria for evaluating audiologic disabilities specifically indicates that, except for certain "unusual patterns of hearing impairment," they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 (2011).  The "unusual patterns of hearing impairment" include cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  

The evidentiary record contains VA audiological examinations conducted in February 2004 and February 2011, which are considered the most competent, reliable, and probative evidence of record.  The results of the February 2004 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 23 decibels, with speech recognition of 96 percent, while the average pure tone threshold in the right ear was 20 decibels, with speech recognition of 96 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  

The results of the February 2011 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 20 decibels, with speech recognition of 100 percent, while the average pure tone threshold in the right ear was 18.75 decibels, with speech recognition of 100 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  

The Board has also considered the Veteran's service-connected hearing loss under 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as he does not have a pure tone threshold of 55 decibels or more in all four frequencies in either ear.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.  

In summary, the most competent and probative evidence of record shows the Veteran's service-connected bilateral hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a zero percent disability rating, and no more.  Indeed, the competent and probative evidence of record does not reflect that the Veteran's hearing impairment is manifested by the level of severity needed to be compensable under the rating criteria.  

Finally, in view of the Court's holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected bilateral hearing disability.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection, in October 2003, has hearing loss disability been more disabling than as currently rated under this decision.

Consequently, the Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran.  As the evidence preponderates against the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Extra-schedular Consideration

The Board has considered whether the issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's bilateral hip, lumbar spine, and hearing loss disabilities are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's decreased hearing acuity, decreased, painful hip and lumbar spine motion are all contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his bilateral hip, lumbar spine, and hearing loss disabilities, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilzied for his bilateral hip, lumbar spine, or hearing loss disabilites at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

TDIU

In this case, the RO granted entitlement to TDIU, effective December 7, 2010.  However, the Veteran has consistently asserted that he has been unable to work since being discharged from service in June 2002 as a result of his service-connected bilateral hip and lumbar spine disabilities.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Therefore, the Board finds that consideration must be given to whether entitlement to TDIU is warranted prior to December 7, 2010.  However, the merits of this claim are discussed in detail in the remand section of this decision.  


ORDER

Entitlement to an initial disability rating higher than 30 percent for service-connected status post dislocation of the left hip is denied.

Entitlement to an initial disability rating higher than 30 percent for service-connected status post open reduction and internal fixation, right acetabulum, is denied.  

Entitlement to an initial disability rating higher than 20 percent for service-connected traumatic arthritis with lumbar instability and sacroiliac joint widening is denied.  

Entitlement to an initial, compensable disability rating for service-connected bilateral hearing loss is denied.  


REMAND

As noted, the RO granted entitlement to TDIU, effective December 7, 2010.  However, given the evidence of record, the Board finds that consideration must be given to whether entitlement to TDIU is warranted prior to December 7, 2010.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran is service-connected for status post dislocation of the left hip, rated as 30 percent disabling; status post open reduction and internal fixation, right acetabulum (hip), rated 30 percent disabling; posttraumatic stress disorder, rated 30 percent disabling; traumatic arthritis with lumbar instability and sacroiliac joint widening, rated 20 percent disabling; tinnitus, rated 10 percent disabling; right leg length discrepancy, rated noncompensable; bilateral hearing loss, rated noncompensable; and residual scars of the right hip, rated noncompensable.  All of the Veteran's service-connected disabilities, and the disability ratings assigned thereto, are effective from October 15, 2003.  

Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met prior to December 7, 2010.  

Nevertheless, the Board finds that the evidence of record raises a question as to whether the Veteran's service-connected disabilities rendered him unemployable as early as 2004.  Indeed, the February 2004 VA examiner noted that the residuals of the Veteran's bilateral hip disabilities included chronic, severe pain that limits his normal activities and results in a severe functional impairment, including an inability to obtain a job with any degree of physical activity.  The examiner also noted that the Veteran's bilateral hip myositis ossificans results in a severe functional impairment.  However, the December 2004 VA examiner noted that the Veteran's low back disability results in pain which would limit his ability to obtain employment requiring a lot of lifting and bending but that the Veteran would benefit from retraining that would allow him to do sedentary work.  

Given the foregoing evidence, the Board finds that the issue of entitlement to TDIU prior to December 7, 2010 on an extraschedular basis has been raised by the record.  See 38 C.F.R. § 4.16(b).  

However, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration with regard to the period prior to December 7, 2010.  As such, this matter must be remanded so that the RO can do so.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to determine the Veteran's annual income from June 7, 2002 (the day after he was discharged from service) to December 7, 2010, and determine if such income was below the poverty threshold for this period.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

2. Adjudicate the claim for TDIU, to include referral of the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation for the period prior to December 7, 2010. 

3. Then readjudicate the matter on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


